Title: To James Madison from Richard O’Brien, 20 May 1802
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir,
						Algiers The 20th. of May 1802
					
					On the 15th. Inst. arrived The Algerine new frigate of 44 Guns, Bringing with her as a prize a portagee of 44 Guns Captured on the morning of The 8th. of May 5 leauges to The Eastd. of Gibralter. The Algerine had got between Gibralter and The portugee as the latter took The Algerine to be an american frigate. he having american Colours hoisted, untill he Came within pistol Shot, of the Portugee when the Algerine fired his 4 Bow Guns ranged right along Side and Covered the Portugee’s decks with about 250 turks and moors and in the run of 1/2 an hour became masters of The Portugee whom had made no preparation, no one to Their Quarters nothing in order and 1/2 the Crew below. The Portugee marines were Chiefly Cut to pieces and The arm Chests for The mariners remained locked. The few Sailors on the Quarter deck had to defend themselves with Crows and handspikes, and those on the Gun deck had no arms or Could not get up the booms being So lumbered and decks So Confused. The Portugee frigt. had 337 men on board Some of them fled their Quarters 59. were killed, and about 45 wounded The Captain and 2 Lieuts. were Killed in The action. The Algerines had 450 men. 25 of this number was Killed and wounded.
This Circumstance will increase The pride and avarice of Algiers and if The portugeese does not Double their force and Vigilance and act on The offensive They will meet with Severe losses by the Algerines proceeding to Cruise of Lisbon & Oporto. At present There is 400 Portugee Captives at Algiers and to ransom them it will Cost portugal at The rate of 3000 dollars Each and if They Seek peace without first retriveing Their lost honour it will Cost Them 2 millions of dollars, and be Viewed and Considered like unto Spain As a Conquered nation: This dishonourable event has happened for the want of That Regular order and decorum requisite in all Govt. Vessels. This Circumstance will put The Corsairs of The other Christian powers on their gaurd—if at War with The Barbary States The Portugee Squadron at Gibralter Consisting of a 64 and two 44 Gun frigts. and 2 Brigs of 24 Guns Each, Knew That The Algerines were at Sea &c The Algerines knew The Portugee force at Gibralter &c. how Stationed.
					Whilst The Algerines were Cutting away, The Boarding nettings of The Portugee The officers and Crew must be Confused & Stupidly looking on, and about 30. of The algerines got in at The Portuguise Galley and after Gun deck port. This threw Those on the main Gun-deck into great Confusion.
					The Portugee had A reefe in his topsails his top Glt. sls. handed Mainsl. Set Then going about 4 Knots. The Algerine all plain Sl. Set except The Mainsl. run alongside to windward, had their way on him at The Rate of 7 Knots. Had the Portugee threw all aback gave The Algerine his weather broadside, The Algerine must have Shot a head pr force When The Portugee might have Luffed gained The Weather gage & gave him The whole of his Lee broadside, but all in Confusion—They Suffer for their neglect by being Slaves.
					On the 17th. of May arrived of this port The united States frigate Constellation Capt Murray. I am sorrow to add I had no one letter from the departmt. of State by this Conveyance. A sudden ransom and peace might take place between This regency and portugal and A Sudden rupture with The U States The Corsairs of Algiers would go into the western Ocean Capture many of our Vessels and do us 2 Millions worth of damage before our frigates in This Sea Could Collect and be at Gibralter, and put a stop to Such great Commercial havock & impending Thus to our Citizens do you not Sir under These Considerations and many others Think it requisite, we Should have more of our frigates in this Sea, As a squadron of reserve. Yrs. respectfully
					
						OBrien
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
